DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  the claim should state “wherein some or all of at least one side of both sides”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesser (US 2011/0014584 A1).
Regarding claims 1-2, Lesser discloses a 3-dimentional strip for stripping a tooth (see strip 200, Fig. 2; capable of being used to strip a tooth since the same substrate and abrasive materials as the instant invention are used, see [0026] and [0029]), wherein some or whole of at least one side of both sides includes an abrasive face (210) to abrade an interdental area (see Fig. 6, [0036]), an upper portion (e.g. upper ¼ of height of device) includes a predetermined thickness along a longitudinal direction (e.g. thickness predetermined as shown, according to desired shape of device), and a .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Luettgen et al (US 2004/0202981 A1).
Regarding claim 3, Lesser discloses all the features of the claimed invention, and suggests that the cross sectional shape of the device may be varied (see [0037] and [0027]), but does not explicitly teach wherein a longitudinal section of the other end includes a concavely curved outline as required. 
Luettgen et al, however, teaches a dental abrasive strip (see Fig. 8) which has a longitudinal section, including an end, including a concavely curved outline (see Fig. 8 and 11; [0073]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lesser to include Luettgen’s concave shape, as such modification would provide a shape which better maintains contact with the various surfaces of the teeth (see Luettgen [0073]). 
Regarding claim 4, Lesser/Luettgen discloses all the features of the claimed invention, including wherein the upper portion has a thickness and the lower portion has a thickness at the other end (see above) and suggests that the dimensions of the device can be varied as desired (see [0037] and [0027]; Lesser), but does not explicitly teach the upper portion has a thickness of 0.05-0.2 mm and the lower portion has a thickness of 0.05-0.3 mm as the other end thereof as required.  However, it is noted that the particular thickness of the device, is dependent on its desired intended use; for example based on the spacing between individual patient’s teeth or the degree or stripping/abrading desired, and as such the thickness is a result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lesser/Luettgen to include the specific thickness’ as claimed, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary .  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Putten (US 2014/0220507 A1) in view of Rek (US 2012/0148981 A1).
Regarding claims 1-4, Van Putten discloses a 3-dimentional strip for stripping a tooth (see Figs. 5 and 15; it is noted in the instant interpretation, the Examiner relies on the configuration of the device when used on a tooth of the upper jaw; namely, the portion 12 will be above the portion 14, with 12 inserted between the teeth), wherein some or whole of at least one side of both sides includes an abrasive face (32/34) to abrade an interdental area (see abstract and Fig. 5), an upper portion (12, in orientation as explained above) includes a predetermined thickness along a longitudinal direction (see [0061]), and a lower portion (14) includes a thickness at an end of the longitudinal direction (e.g. a first end of strip) and increased toward the other end of the longitudinal direction (e.g. at a second end of strip; increased relative to upper portion 12, by virtue of abrasive material added thereto, see [0063]), wherein the thickness on the other end is greater than the thickness of the upper portion (see [0063], [0059], [0067] and [0040] and [0089]).  Van Putten additionally discloses wherein a longitudinal section of the other end includes a concavely curved outline (see Fig. 15, [0040] and [0067]; per claim 3).  Van Putten does not teach wherein the lower portion includes a thickness decreased toward an end (e.g. a first end) as required. 
Rek, however, teaches a dental stripping strip, which has provided an end (e.g. 15) which otherwise would have abrasive, without the abrasive thereon (see Fig. 4a-c).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing 
Regarding claim 2, Van Putten/Rek, as combined above, teaches wherein the upper and lower portions are connected to each other continuously in a height direction (see Figs), and wherein the lower portion is formed up to approximately a half of the entire height from a lower end thereof (see Figs), and that the shape and size of the device is variable (see 089]), but does not explicitly teach that it is formed up to ¼ to ¾ of the entire height as required.  However, it is noted that the specific height of the lower portion, and therefore the upper portion is a result effective variable dependent on the desired extend of the stripping of the tooth, dependent on a particular patient’s situation.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Putten/Rek, as combined above, to include the lower portion formed up to ¼ to ¾ of the entire height of the device, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Regarding claim 4, Van Putten/Rek, as combined above, teaches wherein the thickness of the upper portion (12) is 0.05 mm (see [0061] Van Putten), and that the thickness of the lower portion (14) is slightly thicker (see [0063]), but does not explicitly teach that the thickness of the lower portion is 0.05-0.3 mm as required. However, it is noted that the particular thickness of the device, is dependent on its desired intended use; for example based on the spacing between individual patient’s teeth, type or size of abrasive used, or the degree or stripping/abrading desired, and as such the thickness is a result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Van Putten/Rek to include the specific thickness of the lower portion as claimed, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Regarding claim 5, Van Putten/Rek, as combined above regarding claim 1, teaches a 3-dimentional strip for stripping a tooth, wherein some or whole of at least one side of both sides includes an abrasive face to abrade an interdental area, an upper portion includes a predetermined thickness along a longitudinal direction, and a lower portion includes a thickness decreased toward an end of the longitudinal direction and increased toward the other end of the longitudinal direction, wherein the thickness on the other end is greater than the thickness of the upper portion (see combination of Van Putten/Rek, as combined above in regards to claim 1), but does not teach a tooth 
Rek, however, additionally discloses a tooth stripping device (see Figs. 4a-c) comprising a strip holder (10/12) coupled to both ends of a strip (11) for stripping a tooth; and a handpiece (not shown, connected to 20, see [0049]) coupled to one end of the strip holder.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to further modify the device of Van Putten/Rek, as combined above, to include Rek’s use of a strip holder and handle, as such modification would provide improved ease of use of the strip, without risk of having the users fingers slip of the strip, reduce user fatigue, improve ergonomics and provide consistent and controlled movement of the strip.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2010/0178634 teaches a similar tooth stripping device with a decreased thickness at one end.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772